IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

BRANDON JEROME                      NOT FINAL UNTIL TIME EXPIRES TO
FLEMING,                            FILE MOTION FOR REHEARING AND
                                    DISPOSITION THEREOF IF FILED
      Appellant,
                                    CASE NO. 1D15-2991
v.

STATE OF FLORIDA,

      Appellee.


_____________________________/

Opinion filed August 12, 2016.

An appeal from the Circuit Court for Duval County.
Angela L. Cox, Judge.

Nancy A. Daniels, Public Defender, and Gail      E. Anderson, Assistant Public
Defender, Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, and Michael Schaub, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

ROWE, OSTERHAUS, and WINSOR, JJ., CONCUR.